Citation Nr: 1014848	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-28 166	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40% for 
thoracolumbar spine degenerative disc disease (DDD) with a 
herniated nucleus pulposus (HNP) and radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to February 
1962.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2005 rating action that granted service 
connection for thoracolumbar spine DDD with a HNP and 
radiculopathy and assigned an initial 40% rating from March 
2001.  Because the appeal involves a request for a higher 
rating assigned following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
  
By decision of October 2009, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In January 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.




REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a request for a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R) is not a separate claim for benefits, but 
rather is best understood as involving an attempt to obtain 
an appropriate rating for disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to a T/R is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Consequently, when entitlement to a T/R is 
raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability.  Both entitlement 
to a T/R and its effective date are necessarily part of the 
consideration of the appropriate initial disability rating 
for the underlying condition. 

In his November 2005 Notice of Disagreement, the Veteran 
raised the issue of entitlement to a T/R, claiming that his 
service-connected back disability made it impossible for him 
to secure and follow a substantially gainful occupation.  At 
the January 2010 Board hearing, the Veteran testified that he 
was currently unemployed, and that there were days when he 
was totally incapacitated by his back disability and unable 
to work.  However, the T/R issue has not been adjudicated by 
the RO.  As this issue is inextricably intertwined with the 
higher rating claim pending on appeal, the Board finds that 
the RO must adjudicate the T/R issue in the first instance 
prior to a Board decision on the higher rating issue, and 
this case must thus be remanded to the RO to accomplish this 
action.  

At the January 2010 Board hearing, the Veteran testified that 
his service-connected thoracolumbar spine disability had 
worsened since the last VA examination in 2006, and requested 
a new VA examination.  Where the record does not adequately 
reveal the current state of a disability, the fulfillment of 
the duty to assist includes providing a thorough and 
contemporaneous medical examination that considers the 
claimant's prior medical examinations and treatment.  See 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994).  The VA is required to 
schedule a re-examination whenever evidence indicates that 
there has been a material change in a disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2008); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  In 
this case, the Board finds that the duty to assist requires 
that the appellant be afforded another VA examination by a 
physician to evaluate the current level of disability caused 
by his thoracolumbar spine disability because the evidence 
indicates that there has been a material change in his 
condition since the 2006 VA examination.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of any records of 
outstanding treatment and evaluation of the Veteran for his 
back disability at the Miami and West Palm Beach, Florida VA 
Medical Centers (VAMCs) from 2005 up to the present time.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As noted above, under 38 C.F.R. 
§ 3.159(b) efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the Miami 
and West Palm Beach, Florida VAMCs copies 
of any records of outstanding treatment 
and evaluation of the Veteran for his 
back disability from 2005 up to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
examination by a physician to determine 
the degree of severity of his 
thoracolumbar spine DDD with a HNP and 
radiculopathy.  The entire claims folder 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include X-rays, if 
deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

All clinical findings should be reported 
in detail, including (a) range of motion 
studies of the thoracolumbar spine, 
expressed in degrees; (b) whether there 
is unfavorable ankylosis of the entire 
thoracolumbar spine, or of the entire 
spine; (c) whether there are any 
associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment; and (d) 
all orthopedic and neurologic signs and 
symptoms resulting from intervertebral 
disc syndrome (IVDS) that are present 
constantly, or nearly so, to include any 
radiculopathy.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the thoracolumbar spine.  
If pain on motion is observed, he should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the thoracolumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 

The doctor should assess the frequency 
and duration of attacks of thoracolumbar 
spine DDD with a HNP and radiculopathy, 
and render an opinion for the record as 
to whether that disability has been 
manifested by incapacitating episodes 
having a total duration of at least (a) 4 
weeks but less than 6 weeks during any      
12-month period, or (b) 6 weeks or more 
during any   12-month period.  (The 
examiner should note that an 
"incapacitating episode" is defined for 
VA rating purposes as a period of acute 
signs and symptoms due to IVDS that 
requires bed rest and treatment 
prescribed by a physician.)  

The examiner should render an opinion for 
the record as to whether the veteran's 
service-connected thoracolumbar spine DDD 
with a HNP and radiculopathy alone 
renders him unable to secure or follow a 
substantially gainful occupation. 

The physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 40% for 
thoracolumbar spine DDD with a HNP and 
radiculopathy on appeal in light of all 
pertinent evidence and legal authority, 
to include consideration of the propriety 
of assigning a separate percentage 
disability rating for any radiculopathy.  
The RO should then adjudicate the 
inextricably-intertwined claim for a T/R 
in the first instance.  

If the Veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.           
 
7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

